DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2011-158657), Machine translation into English provided by Applicant.
Regarding claims 1 and 7, Kobayashi teaches an image former (13R-B, figure 1) forming and emitting image light;
A mounter (152, figure 7-10) detachably connecting to a first projection lens unit including a first projection lens (30C, figure 2) which the image light emitted from the image former enters;
A second projection lens unit including a second projection lens (30B, 30A, figure 2) having a back focal length to an emission surface of the image former that is different from the back focal length of the first projection lens (see abstract); 

A back focal length adjusting spacer (50A, figure 8; paragraph 0051) disposed on the adapter and interposed between the second projection lens and the emission surface of the image former when the second projection lens unit is connected to the mounter via the adapter (50A, figure 2 disposed between 14 and 30A).
Regarding claim 2, Kobayashi teaches the back focal length adjusting spacer includes an optical element (paragraph 0051).
Regarding claim 3, Kobayashi teaches the optical element is a lens (paragraph 0051).
Regarding claim 4, Kobayashi teaches the mounter includes an electrical contact (151, figure 2, paragraph 0031);
The second projection lens unit includes an electrical contact (31, figure 2); and
The adapter includes a conductor that electrically connects the electrical contact of the mounter and the electrical contact of the second projection lens unit (paragraph 0026).
Regarding claim 5, Kobayashi teaches the adapter includes a base (34, figure 7 and 8) connectable to the mounter and a lens unit holder (33, figure 8) retaining the second projection lens unit; and
The lens holder is connected to the base to be movable back and forth relative to the base along a direction of projection of the second projection lens unit (paragraph 0026; zooming and focusing functions require the lenses of the projection lens unit to move in the optical axis direction).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, prior art does not teach the back focal length adjusting spacer includes a total internal reflection prism for redirecting on/off state light from a micromirror device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.